DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features 
of "a height of a step-difference portion in a boundary area between the multiple steps of…the conductors increases inwards" as claimed in claim 3 and of "a length of at least one of the multiple steps of the conductor…is less than that of a corresponding step of the conductor sleeve" as claimed in claims 9 and 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 
Figure "22" should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, and 24 are objected to because of the following informalities: in claims 1, 4, and 24, line 1, "of a power cable" should be deleted.  Claim 4, last line, period --.-- is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6, line 2, "the conducts" lacks antecedent basis.
	Claim 9, line 2 and Claim 10, line 2, "the conductor" lacks antecedent basis.
	Claims 7-8 are included in this rejection because of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (5231249) in view of Stagi (2011/0294350).
Kimura et al. discloses an intermediate connection structure for connecting a pair of power cables, wherein the pair of power cables comprise: conductors (21), inner semiconducting layers (22) surrounding the conductors, cable insulating layers (23) surrounding the inner semiconducting layers, and outer semiconducting layers (24) surrounding the cable insulating layers, wherein the pair of power cables are disposed in the intermediate connection structure such that ends of the conductors face each other, wherein the intermediate connection structure a conductor sleeve (31) configured to compress the conductors of the pair of power cables.
 	Kimura et al. does not disclose the ends of the conductors comprising multiple steps, the diameters of which decreases toward a center in a step-wise manner, and the conductor sleeve having multiple steps on an inner circumferential surface, wherein an inner diameter of the multiple steps of the sleeve decreases inwards according to a shape of the ends of the conductors.
 	Stagi discloses an intermediate connection structure comprising conductors with multiple steps (Fig. 3B), the diameters of which decrease toward a center in a step-wise manner and a conductor sleeve (Fig. 8) with multiple steps, the diameters of which decrease inwards according to the shape of the ends of the conductors.
 	It would have been obvious to one skilled in the art to modify the connection structure of Kimura et al. by providing the ends of the conductors with multiple 
 	Modified connection structure of Kimura et al. also discloses the length of the multiple steps of each of the conductor sleeve and the conductors increasing inwards (Figs 3B & 8) (re claim 2); a partition wall (178) on an inner circumferential surface, wherein the partition wall is provided at a center (re claim 4); the conductor sleeve and the conductors, each having two or three step-difference portions, thus forming three or four steps (re claim 5); the length of the innermost step being greater than that of the outermost step (re claim 7); the thickness of the partition wall being less than the length of the outermost step (re claim 8); the multiple steps of the sleeve and the multiple steps of the conductors are formed in shaped to be combined with each other when compressed, therefore the modified connection structure of Kimura et al. would minimize empty space (re claim 10).
 	Re claims 6 and 9, it would have been obvious to one skilled in the art to provide the length of the step, which is between the innermost step and the outermost step, to be greater than those of the innermost and outermost steps; and it would have been obvious to one skilled in the art to provide the length of at least In re Rose, 220 F. 2d 459 105 USPQ 237.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Tamm (2006/0102375).
 	Kimura et al. discloses the invention substantially as claimed, see the above rejection with respect to claim 1.  Kimura et al. does not disclose the ends of the conductors comprising multiple steps, the diameters of which decreases toward a center in a step-wise manner, and the conductor sleeve having multiple steps on an inner circumferential surface, wherein an inner diameter of the multiple steps of the sleeve decreases inwards according to a shape of the ends of the conductors, and wherein a height of a step-difference portion in a boundary area between the multiple steps of each of the conductor sleeve and the conductors increases inwards.
 	Tamm discloses an intermediate connection structure comprising conductors with multiple steps (Fig. 2), the diameters of which decrease toward a center in a step-wise manner and a conductor sleeve (Fig. 6) with multiple steps, the diameters 

    PNG
    media_image1.png
    151
    323
    media_image1.png
    Greyscale

 	It would have been obvious to one skilled in the art to modify the connection structure of Kimura et al. by providing the ends of the conductors with multiple steps and replacing the conductor sleeve (31) with the conductor sleeve of Tamm to improve the electrical properties of the connection structure thereof, forming intimate current path from all layers of the conductors to the conductor sleeve ([0017]).  It would also have been obvious to one skilled in the art to modify the height of a step-difference portion in a boundary area between the multiple steps of the conductors of Kimura et al. to be increasing inwards to match with the height of a step-difference portion in a boundary area between the multiple steps of the conductor sleeve of Tamm to increase physical contacts between the layers of the conductors and the sleeve since it has been held that where the general conditions of a claim are disclosed in the prior art, a change in size is generally In re Rose, 220 F. 2d 459 105 USPQ 237.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Stagi as applied to claim 4 above, and further in view of Harrison et al. (4035007).
 	Harrison et al. discloses an intermediate connection structure comprising a sleeve which is comprised a pair of peaks at locations, which are spaced apart from each other in a longitudinal direction, on an outer circumferential surface; and a valley (where ring 63, Fig. 8, is disposed) between the pair of peaks, wherein the valley of the sleeve is provided on the outside of the sleeve and at a center of the sleeve.  It would have been obvious to one skilled in the art to provide the peaks and valley as taught by Harrison et al. in the modified sleeve of Kimura et al. to provide a further clamping means for the connection structure.

Claims 4, 15, 16, 19, 24, 27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Worthington (3184535).
 	Re claims 4, 24, and 27, Kimura et al. discloses the invention substantially as claimed, see the above rejection with respect to claim 1.  Kimura et al. does not disclose the ends of the conductors comprising multiple steps, the diameters of 
 	Re claims 15-16 and 24, the conductor sleeve in the modified connection structure of Kimura et al. is divided into a plurality of overlapping sleeve members (Fig. 4 of Worthington), wherein the sleeve comprises a first sleeve member (2) having a pipe shape and a second sleeve member (1) having a pipe shape and mounted outside the first sleeve member.

 	Re claims 29 and 30, it would have been obvious to one skilled in the art to provide the length of the step, which is between the innermost step and the outermost step, to be greater than those of the innermost and outermost steps; and it would have been obvious to one skilled in the art to provide the length of the innermost step to be greater than that of the outermost step in the modified connection structure of Kimura et al. to meet the specific use of the resulting structure since it has been held that where the general conditions of a claim are disclosed in the prior art, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F. 2d 459 105 USPQ 237.
 	Re claim 31, the thickness of the partition wall (of Worthington) in the modified connection structure of Kimura et al. is less than the length of the outermost step among the multiple steps of the sleeve and the conductors.
 	Re claim 32, it would have been obvious to one skilled in the art to provide the length of at least one of the multiple steps of the conductor to be less than that In re Rose, 220 F. 2d 459 105 USPQ 237.

Claims 21 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Worthington as applied to claims 4 and 24 above, and further in view of Green et al. (1909344).
 	Green et al. discloses a connection structure comprising at least one ring-shaped protruding rib (5 or 16) provided in a circumferential direction on an entire or part of an inner circumferential surface of at least one of overlapping sleeve members (13-15).  It would have been obvious to one skilled in the art to provide at least one ring-shaped protruding rib, as taught by Green et al., in a circumferential direction on an entire or part of an inner circumferential surface of at least one of the overlapping sleeve members (of Worthington) in the modified connection structure of Kimura et al. to further secure the sleeve members together and/or with the conductors.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. in view of Worthington as applied to claim 24 above, and further in view of Harrison et al.
Harrison et al. discloses an intermediate connection structure comprising a sleeve which is comprised a pair of peaks at locations, which are spaced apart from each other in a longitudinal direction, on an outer circumferential surface; and a valley (where ring 63, Fig. 8, is disposed) between the pair of peaks, wherein the valley of the sleeve is provided on the outside of the sleeve and at a center of the sleeve.  It would have been obvious to one skilled in the art to provide the peaks and valley as taught by Harrison et al. in the modified sleeve of Kimura et al. to provide a further clamping means for the connection structure.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847